DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim, et al (US Pat. 8,551,783 [IDS Reference]) and evidenced by Schulz, et al (BMC Neuroscience, 4, 1-13, 2003). Kim provides for methods of inducing stem cells into a dopaminergic neural precursor cell-line. See column 1, lines 16-22; column 2, lines 43-45. Kim starts by stating that embryoid bodies are formed from stem cells that have been detached from a feeder layer. See column 8, lines 41-44. Kim indicates that neural rosette structures are generated within the embryoid bodies, following the treatment of the cells with certain factors. See column 6, lines 45-60. Kim then indicates that these spontaneously form into dopaminergic cells, including dopaminergic precursor cells. See column 5, lines 5-9; column 8, lines 55-67.
Although Kim does not explicitly state that the embryoid bodies were initially formed from a monolayer of stem cells, based upon Schulz, providing the stem cells in a monolayer format would be routine and an expectation of the ordinary artisan. Based upon how Kim, in reference to Schulz, would likely have used cells in a monolayer, it would appear that Kim anticipates the claims; however, if it can be shown that Kim does not implicitly teach passaging stem cells as a monolayer, based upon the parallel nature of Kim and Schulz, it would be obvious to expand the stem cells as a monolayer, as this is a routine and predictable method of cell expansion.
With respect to claim 1, Kim either anticipates the claimed method, or otherwise renders it obvious.
With respect to claim 2, since the purpose of Kim is to generate dopaminergic precursor cells, it would be reasonable to suggest that Kim proliferates the cells of the invention; however, if it can be shown that Kim does not proliferate the cells of the invention, it would be obvious to the ordinary artisan to maintain and proliferate cells that have a utility while they are alive.
With respect to claim 3, Kim provides for the claimed stem cells. See column 3, lines 30-35.
With respect to claim 5, Kim idnciates that the stem cells are exposed to a BMP inhibitor and Activin/Nodal inhibitor. See column 1, lines 20 and 21.
With respect to claims 12 and 13, although it is unclear how successful the prior art method is, the prior art method anticipates the claimed method and must have the same efficiency. Similarly, since the prior art does not explicitly teach the claimed biomarkers, there is no reasonable way of determining what is present in the cells. As such, unless proven otherwise, the efficiency and presence of particular biomarkers must be inherent to the method.
With respect to claim 14, Kim suggests that the cells can be useful for treating Parkinson’s disease. See column 5, line 45.
With respect to claim 15, Kim teaches an identical method as that claimed. Based upon Kim, there would be an expectation that all bench-scale methods could be scaled to a mass production level. Since the claimed method does not deviate from the claimed method of claim 1, Kim must teach the same method of mass production.
Claims 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim, et al (US Pat. 8,551,783 [IDS Reference]) and evidenced by Schulz, et al (BMC Neuroscience, 4, 1-13, 2003) and further evidenced by Llames, et al (Tissue Engineering: Part B, 21, 345-353, 2015). See the discussion of Kim as evidenced by Schulz above. Although none of the prior art suggests including extracellular matrix (ECM) in the medium, it is noted that both references utilize feeder layers to expand the stem cells. Based upon Llames, the inclusion of a feeder layer would inherently provide for ECM molecules to be provided in the medium. See page 345, left column; pages 346 and 347, “Mechanism of Action” section. However, if it can be shown that ECM molecules are not inherently provided into the medium, as a result of the presence of feeder cells, Llames indicates that ECM proteins are highly effective at proliferating stem cells. See page 348, right column, last [incomplete] paragraph. This would be obvious to the ordinary artisan because Llames provides for a review paper that highlights the state-of-the-art, and it would be reasonable to suggest that the majority of Llames would be well-known to the ordinary artisan.

Claim Rejections - 35 USC § 103
Claims 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al (US Pat. 8,551,783 [IDS Reference])  and Takahashi, et al (PGPub 2019/0112575 [IDS Reference]) and evidenced by Schulz, et al (BMC Neuroscience, 4, 1-13, 2003). See the discussion of Kim and Schulz above.
See the discussion of Kim and Schulz above. Takahashi teaches methods of producing dopaminergic precursors in a manner that is similar to that of Kim. See paragraph [0024] [0098]. As such, it would be reasonable to suggest that if Takahashi teaches a factor or molecule that would be effective in improving neural differentiation, it would be obvious to apply.
With respect to claim 5, although Kim generally teaches 4-days the ordinary artisan would wholly understand the appropriate structures to look for, and would find it obvious to begin the embryoid body step at the appropriate time.
With respect to claims 6-8, although Kim teaches the inclusion of Shh at the same time as that claimed, Kim teaches 8 days, instead of the claimed 2-6. Although Kim generally teaches 8-days the ordinary artisan would wholly understand the appropriate structures to look for, and would find it obvious to begin the embryoid body step at the appropriate time. Additionally, Takahashi motivates the ordinary artisan to apply both GSK-3 inhibitor and an Shh signaling activator. See paragraph [0015].
With respect to claim 9, the passaging of cells and exchanging of media is routine laboratory work, wherein the ordinary artisan is well-qualified to determine the appropriate time to perform these duties.
With respect to claim 10, Kim teaches the claimed molecules. See column 3, line 60; column 4, line 23.
With respect to claim 11, Takahashi teaches the same molecules. See paragraph [0011] [0015].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651